784 F.2d 187
Crawford BULLOCK, Jr., Petitioner-Appellant,v.Donald A. CABANA, Superintendent, Mississippi StatePenitentiary, et al., Respondent-Appellee.
No. 83-4702.
United States Court of Appeals,Fifth Circuit.
March 6, 1986.

Shearman & Sterling, Joseph T. McLaughlin and Henry Weisburg, New York City, for petitioner-appellant.
Bill Allain, Atty. Gen., William S. Boyd, III and Marvin L. White, Asst. Attys. Gen., Jackson, Miss., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Mississippi.
Before POLITZ, WILLIAMS, and GARWOOD, Circuit Judges.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
In Cabana v. Bullock, --- U.S. ----, 106 S. Ct. 689, 88 L. Ed. 2d 704 (1986) the Supreme Court modified and remanded our decision, reported at 743 F.2d 244 (5th Cir.1984), and ordered that "the District Court should be directed to issue the writ of habeas corpus vacating Bullock's death sentence but leaving to the State of Mississippi the choice of either imposing a sentence of life imprisonment or, within a reasonable time, obtaining a determination from its own courts of the factual question whether Bullock killed, attempted to kill, intended to kill, or intended that lethal force would be used.  If it is determined that Bullock possessed the requisite culpability, the death sentence may be reimposed."  ---  U.S. at ----, 106 S. Ct. at 700, 88 L.Ed.2d at 720.


2
In accordance with the mandate of the Supreme Court, this matter is now remanded to the district court for entry of a judgment consistent therewith.


3
REMANDED with instructions.